Judgment in favor of plaintiff and against defendants Parma Cab Corporation and Levin and order in so far as it denies motion to set aside the verdict against said defendants, unanimously affirmed, with costs to plaintiff and against them. On appeal by plaintiff from the judgment in favor of defendant Craft Moore and against her, judgment unanimously affirmed, without costs. The appeal by defendants Parma Cab Corporation and Levin from the judgment in favor of defendant Craft Moore and against plaintiff and from the order in so far as it denies motion to set aside the verdict in favor of said defendant is dismissed, *622with costs to defendant Moore and against defendants Parma Cab Corporation and Levin, as said defendants are not parties aggrieved as against defendant Moore. (Price v. Ryan, 255 N. Y. 16, 18.) Present — Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ.